Per Curiam.
Despite the adroit language used in the agreed statement of facts, we find that the stipulation that one of the objects of plaintiff is in “ keeping charges for the production of photo-engravings upon a basis not less than the cost of production as determined and fixed by plaintiff " is sufficient to show that plaintiff is empowered to fix prices for photo-engravings. Photoengravings are manufactured articles used in the production of books and newspapers. They are, therefore, articles used in the conduct of trade. The fixing of prices thereof is an agreement whereby competition in the price of such articles may be restrained and is in violation of the statute (Gen. Business Law, § 340).
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Lydon, Levy and Callahan, JJ,